DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-8 and 12-19) in the reply filed on 9.23.2021 is acknowledged. The traversal is on the ground(s) that claim 9 of invention II (claims 9-11) has been amended to depend from claim 1 and there is no undue burden of search/examination.  This is not found persuasive because even if claim 1 is now a linking claim (MPEP 809.03), (i) the product as claimed (claims 1-8 and 12-19) can still be made by another and materially different process (claims 9-11) wherein (a) soldering isn’t used and a conductive adhesive paste which is later sintered/cured is employed (“soldered” of claim 1 is interpreted in view of MPEP 2113 as a union between elements even if the step of soldering isn’t used), and/or, (b) passages aren’t provided in the support frame and instead, the base plate of the semiconductor module is used as a patterning die which is pressed into the support frame and perforates said support frame thereby forming the base plate resting on an edge of the perforated passage, and, (ii) there would still be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and/or the inventions require a different field of search (e.g., searching different classes/subclasses, CPC groups/subgroups or electronic resources, or employing different search strategies or search queries) and/or the prior art applicable to one invention would not likely be applicable to another invention and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. .
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9.23.2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate different parts of Fig. 1 and 2, wherein Fig. 2 is an expanded view of Fig. 1 and reference character “6” should designate the same parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the items below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Items not shown:
In claim 2, “wherein a section (not shown) of the base plate, in which the base plate is soldered to the support frame, extends completely around a region (not shown) of the base plate in which the base plate comprises projections, which extend through the respective passage of the support frame, 
In claims 6 and 16-19, “semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate” is not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Non-exhaustive examples:
Regarding claim 1, “wherein the support frame further comprises a respective passage, on the edge of which (lacks proper antecedent basis) a base plate of the semiconductor module (lacks proper antecedent basis) rests, wherein the base plate is soldered to the support frame” is grammatically confusing and includes limitations which lack proper antecedent basis. None of the dependent claims addresses this/these issue(s).
Regarding claim 2, “wherein a section of the base plate, in which the base plate is soldered to the support frame, extends completely around a region of the base plate in which the base plate comprises projections, which extend through the respective passage of the support frame, and/or extend completely around the respective passage of the support frame” is grammatically confusing. None of the dependent claims addresses this/these issue(s).
Regarding claims 3 and 12, “the respective base plate” lacks proper antecedent basis. None of the dependent claims of claim 3 addresses this/these issue(s).
Regarding claims 6 and 16-19, “the respective semiconductor module” lacks proper antecedent basis.
Regarding claim 7, “wherein the support frame comprises aluminum or an aluminum alloy, and/or in that the base plate comprises copper or aluminum or of a composite material, in which silicon carbide particles are accommodated in an aluminum matrix” is indefinite because it is unclear which of the material combinations of the claim are modified by “silicon carbide particles are accommodated in 
Regarding claim 8, “wherein the semiconductor module (lacks proper antecedent basis) is a half-bridge, and/or in that the semiconductor component is a bridge inverter or bridge rectifier, which is three-phase in particular (indefinite per MPEP 2173.05(d); what is the scope of “in particular”?).

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (of record, US 20160183409 A1).
Regarding claims 1-3, 7 and 12, Zhou disclose (claim 1) a semiconductor component (Figs. 1-2), comprising: a support frame (101) and at least one semiconductor module (170A/190A/140A) attached to the support frame ([0029], [0031], [0048]), wherein the support frame further comprises a respective claim 2) wherein a section (outer) of the base plate (170A/140A), in which the base plate is soldered to the support frame (101, [0046]), extends completely around a region (inner) of the base plate in which the base plate comprises projections (Figs. 4A-5B), which extend (partly at least) through the respective passage of the support frame (Fig. 2), and/or extend completely around (a perimeter thereof) the respective passage of the support frame (Figs. 3 and 5B), (claims 3 and 12) wherein a (multi directional) fluid duct (106/108/122/124/140A), which is closed fluid-tight on all sides (Fig. 3) except for a coolant fluid inlet (102) and a coolant fluid outlet (104), is formed by the support frame (101), the respective base plate (170A/140A) of the at least one semiconductor module, and a closure element (134A, Figs. 2-3), and, (claim 7) wherein the support frame comprises aluminum or an aluminum alloy, and/or (relying on “or”) in that the base plate (170A/140A) comprises copper ([0042]) or aluminum or of a composite material ([0042] – “thermally enhanced composite materials, polymeric composite materials”), in which silicon carbide particles are accommodated in an aluminum matrix (“in which silicon carbide particles are accommodated in an aluminum matrix” presumed to be required only when the material claimed comprises aluminum; see 35 USC 112 rejection above).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claim 1 above, and further in view of Yamada et al. (of record, US 20030053298 A1). 
Regarding claim 8, Zhou fails to disclose wherein the semiconductor module is a half-bridge, and/or in that the semiconductor component is a bridge inverter or bridge rectifier, which is three-phase in particular.

It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention in view of Yamada in the device of Zhou so as to enable means to controlling electric motors (Yamada, [0039]) while efficiently cooling said controlling means (Yamada, [0007]).

Claims 6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. as applied to claim 1 above, and further in view of Yamada et al. (of record, US 20030053298 A1). 
Regarding claims 6 and 16-17, Zhou fails to discloses wherein semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate, and/or in that the semiconductor module is potted by a potting compound.
Gao discloses wherein semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate, and/or in that the semiconductor module (150) is potted by a potting compound (160, Fig. 6).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gao to the device of Zhou and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 1-2, 5, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (of record, JP 2008159946 A. Machine translation provided).
Regarding claims 1-2, 5, 7 and 13, Nakamura discloses (claim 1) a semiconductor component (Figs. 1-3), comprising: a support frame (32, “top plate 32”) and at least one semiconductor module (2, “semiconductor module 2”) attached to the support frame, wherein the support frame further claim 2) wherein a section (outer) of the base plate (13), in which the base plate is soldered (via 22) to the support frame (32), extends completely around a (inner) region of the base plate in which the base plate comprises projections (14), which extend through the respective passage (32b) of the support frame (Fig. 1), and/or extend completely around (a perimeter) the respective passage of the support frame (Figs. 5-6), (claim 5) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450°C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22”), (claim 7) wherein the support frame comprises aluminum or an aluminum alloy, and/or in that the base plate (13) comprises copper (“the upper electrode 13, the top plate 32, and the cooling The fins 14, 14... Are made of, for example, a copper material (Cu)”) or aluminum or of a composite material, in which silicon carbide particles are accommodated in an aluminum matrix (the last limitation is not presumed to modify “copper material”; see 35 USC 112 rejection above), and,  (claim 13) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450°C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22”),

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Zhou et al.
Regarding claims 3-4 and 14-15, Nakamura discloses (claim 3) wherein a fluid duct (space between 31 and 32), is formed by the support frame (32), the respective base plate (13) of the at least claim 4) wherein the closure element (31) is soldered or welded to the support frame (32, Fig. 1, “The main body 31 and the top plate 32 are joined by the brazing material 22”), and, (claims 14-15) wherein the base plate (13) is welded to the support frame (32) using a solder (22) having a melting point of at least 450°C (“The lower electrode is made of a silicon (Si) -added aluminum material (Al) (melting point: about 580 ° C.) as a low melting point material as the brazing material 22”).
Nakamura fails to disclose (claim 3) a fluid duct, which is closed fluid-tight on all sides except for a coolant fluid inlet and a coolant fluid outlet.
Zhou discloses a (multi directional) fluid duct (106/108/122/124/140A), which is closed fluid-tight on all sides (Fig. 3) except for a coolant fluid inlet (102) and a coolant fluid outlet (104, Fig. 3).
It would have been obvious to one of ordinary skill in the art to include the fluid inlet and outlet of Zhou in Nakamura and arrive at a fluid duct as claimed so as to provides mean for incorporating a fluid reservoir and enable reuse of the cooling fluid (Zhou, [0056] – “Further, the fluid inlet 102 and the fluid outlet 104 may be coupled to a fluid reservoir (not shown) that houses coolant fluid. The fluid reservoir can provide coolant fluid to the modular jet impingement assembly 101 through the fluid inlet 102 and cool heated coolant fluid when it returns to the fluid reservoir through the fluid outlet 104, preparing the coolant fluid for reuse”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al as applied independently to claim 1 above, and further in view of Yamada et al.
Regarding claim 8, Nakamura fails to disclose wherein the semiconductor module is a half-bridge, and/or in that the semiconductor component is a bridge inverter or bridge rectifier, which is three-phase in particular.

It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention in view of Yamada in the devices of Nakamura so as to enable means to controlling electric motors (Yamada, [0039]) while efficiently cooling said controlling means (Yamada, [0007]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Zhou et al. as applied to claim 4  above, and further in view of Yamada et al. 
Regarding claim 18, Nakamura/Zhou fails to discloses wherein semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate, and/or in that the semiconductor module is potted by a potting compound.
Gao discloses wherein semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate, and/or in that the semiconductor module (150) is potted by a potting compound (160, Fig. 6).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gao to the device of Nakamura/Zhou and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of  Yamada et al. 
Regarding claim 19, Nakamura fails to discloses wherein semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate, and/or in that the semiconductor module is potted by a potting compound.
Gao discloses wherein semiconductor components of the respective semiconductor module are attached by sintering to the base plate or a substrate attached to the base plate, and/or in that the semiconductor module (150) is potted by a potting compound (160, Fig. 6).
It would have been obvious to one of ordinary skill in the art to apply the potting compound of Gao to the device of Nakamura and arrive at the claimed invention so as to protect the semiconductor module from external damaging conditions (e.g., debris, contaminants or humidity) since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Andres Munoz/Primary Examiner, Art Unit 2894